no WW & WW ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 6:20-cv-01327-RBD-LRH Document 10 Filed 08/28/20 Page 1 of 2 PagelD 36

PILE:

Advance Auto Locksmith Inc.

Richard F Wilkinson

3602 Sutton dr we .
Orlando, FL 32810 2020 AUG 28 PH 3: 32
(321) 276-4095

In the District Court of Florida in
the county of Orange

Kassia Compton )Case No.: 6:20-cv-01327-RBD—-LRH
)ANSWER, AFFIRMATIVE DEFENSES
Plaintiff
vs.
Advance Auto Locksmith Inc.

Defendant(s)

wee eee ee See ee eet ee ee

 

 

 

I. ANSWER
Defendant(s) answer the complaint as follows:

1. Admit the statements contained in paragraph numbers 5,
7, 8, 9, 10, 11, 12, 13,

2. Deny the statements contained in paragraph numbers 4,
14, 15, 18, 20, 21, 22, 23,

3. Lack knowledge about the truth and therefore deny the
statements contained in paragraphs numbers 1, 2, 3, 6, 16,
17, 19, 24, 25, 26,

[Affirmative Defense] - 1 SummonsResponse.cam
me WwW

n wi

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 6:20-cv-01327-RBD-LRH Document 10 Filed 08/28/20 Page 2 of 2 PagelD 37

II. AFFIRMATIVE DEFENSES

Defendant(s) other defenses are:

Dated this August 27, 2020

Advance Auto Locksmith Inc.
Richard F Wilkinson
3602 Sutton dr

Orlando, FL 32810
(321) 276-4095

Le

[Affirmative Defense] - 2 5
‘ummonsResponse .com
